Citation Nr: 0302972	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  99-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

(The issue of entitlement to service connection for a back 
condition will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.J., observer

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from December 1948 to January 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
petition to reopen a claim of entitlement to service 
connection for a back condition.

The original claim of entitlement to service connection for a 
back condition was denied by the RO in a December 1984 rating 
decision, and remained unappealed.

The veteran testified before the undersigned Veterans Law 
Judge at a November 2002 video conference hearing.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
veteran's appeal as to this issue has been obtained and 
associated with the claims file.

2.	By an unappealed December 1984 RO rating decision, service 
connection for a back condition was denied.

3.	Since the December 1984 RO decision, VA has received 
evidence not previously of record that is relevant to the 
claim, and so significant that it must be considered in 
order to fairly decide the merits of the claim.






CONCLUSIONS OF LAW

1.	The unappealed December 1984 RO rating decision, denying 
the claim for service connection for back condition, is 
final.  38 U.S.C. § 4005 (c) (1982);38 C.F.R. §§ 3.104, 
19.129, 19.192 (1984).

2.	New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back condition.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2002), 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA.  First, with regard to VA's 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, the record shows 
that by December 1984 rating decision, as well as in the 
statement of the case, supplemental statements of the case, 
and various correspondence, VA informed the veteran of the 
evidence needed to support his claim.  Specifically, in a 
VCAA letter dated in March 2001, the veteran was notified of 
the need to supply competent medical evidence to show that 
his back condition was incurred in service.  He was notified 
of the need to provide releases and to identify any 
additional sources of outstanding medical treatment records.  
The RO also notified the veteran of efforts VA would make to 
secure outstanding medical records of treatment necessary for 
a decision on the claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. § 
5103A.  In this regard, the RO requested and obtained all 
outstanding VA treatment records identified by the veteran, 
and the veteran has not referenced any outstanding evidence 
that might aid in his claim.  Additionally, the veteran was 
afforded a hearing before the Board in November 2002 by video 
conference at the RO, and he and his representative were 
provided ample opportunity to submit additional evidence and 
written argument to the Board.

The veteran's complete service medical records (SMRs) are not 
available for consideration in this appeal having been 
partially destroyed in a 1973 fire at the National Personnel 
Records Center facility.  However, the RO made attempts to 
obtain these records, and those that were salvaged are of 
record.  As a consequence, service medical records are 
incomplete, and the veteran's alleged injury to his back in 
service in 1950 is not reflected in the available records.  
However, inasmuch as the veteran has submitted voluminous 
records in support of his claim, and as the Board finds that 
new and material evidence has been submitted sufficient to 
reopen the claim, the incomplete service medical records are 
not prejudicial to resolution of the claim as to this issue.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give him another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001. These amendments are effective only as to 
claims received on or after August 29, 2001, and are, thus, 
not applicable to the present claim. See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  The record on appeal demonstrates 
the futility of any further evidentiary development in this 
regard.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence to Reopen

The veteran has submitted voluminous records in support of 
his claim for service connection, some of which show 
treatment for unrelated conditions.  The more salient records 
are discussed below.

By rating decision of December 1984, the RO denied service 
connection for a back condition, finding that although the 
evidence suggested that the veteran was having some kind of 
problem with his spine at separation and mentioned this 
complaint at that time, yet the evidence of record did not 
support the contention that a chronic disability was incurred 
in or aggravated by service.  Appellate review is initiated 
by a notice of disagreement (NOD).  38 U.S.C.A. § 7105(a).  A 
NOD is a written expression of disagreement with an 
adjudicative decision filed with the RO within one year of 
the date that notice of the decision was mailed to the 
claimant. 38 U.S.C.A. § 7105(b); Gallegos v. Gober, 14 Vet. 
App. 50, 53-4 (2000); 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 
20.302(a) (2002).  Since the veteran failed to appeal, the 
December 1984 rating decision is final.

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured. 38 U.S.C.A. § 5108.  The veteran 
filed an application to reopen his claim in May 1997, and 
perfected an appeal to the October 1998 RO rating decision 
denying the application.

The question now presented is whether new and material 
evidence has been submitted since the December 1984 final 
rating decision.  38 C.F.R. § 3.156(a) (2001); Manio, supra.  
For evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows that the veteran has a back condition 
due to an incident of service).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Finally, if new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the claim, 
but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5103A (West Supp. 2002) has been fulfilled.

The evidence submitted since the RO's denial in December 1984 
includes VA outpatient medical records, private medical 
records of treatment, statements from the veteran, lay 
statements from others, including a fellow soldier who was in 
the same company, and a transcript of a hearing before the 
Board in November 2002.  The veteran testified before the 
undersigned to a combat incident in 1950 during which he was 
pinned by a vehicle and suffered an injury to his back.  He 
related undergoing surgery for back injury in Korea in 1950, 
and that the injury has persistently worsened over the years.  
The undersigned made a finding during the hearing, that given 
the fact that the veteran's unit had received a Meritorious 
Unit Commendation, the Presidential Unit Citation, and 
Distinguished Unit Citation, and given the veteran's credible 
testimony as to the circumstances of his service, the 
veteran's unit is shown to have engaged in combat, and the 
veteran is deemed a "combat veteran."  As such, his 
testimony is credible with regards to the specific incident 
of a back injury in service.  See 38 U.S.C.A. § 1154.

The Board thus finds that the evidence submitted since the 
December 1984 rating decision consisting of the veteran's 
testimony before the Board, as well as VA and private medical 
records and lay statements, is certainly new, as it was not 
of record at the time of the RO's December 1984, and is not 
cumulative or redundant.  It is material because it may be 
probative of the veteran's assertions that his current back 
condition is related to an incident of service.  Therefore 
the new evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
Hodge, supra.

Having determined that new and material evidence has been 
added to the record since the RO's December 1984 rating 
decision, the veteran's claim for service connection for a 
back condition is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

Service Connection for a Back condition

The Board is undertaking additional development with respect 
to the claim of service connection for a back condition 
pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002)(to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002)(to 
be codified at 38 C.F.R. § 20.903)).


ORDER

The appeal to reopen the claim for service connection for a 
back condition is GRANTED only to the extent that the claim 
is reopened by new and material evidence.


____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

